Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (02/18/2022) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Acknowledgements

3.1.       The Examiner undersigned thanks Applicant’s representative (Atty. S. DiLorenzo; R.No. 61,572) for the new list of amendments provided, details stated Remarks and for the cooperation expediting the case.

3.2.	Upon new entry, claims (1 -20) remain pending on this application, of which (1, 11, 20) are the three (3) parallel running independent claims on record, being amended. 

3.3.	The previously presented Double Patent (DP) rejection is withdrawn in view of the new approved Terminal Disclaimer (TD), and additional amendments incorporated in the claims.

                                                          Terminal Disclaimer

4.	The newly filed Terminal Disclaimer is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent (US 10,579,891), it has been reviewed, accepted by the Office and recorded on file.

              Notice of Allowance

4.       In view of the new list of amendments provided, and persuasive arguments presented, the Examiner considers that the case has now been placed in conditions for allowance, and therefore a new Notice of Allowance on claims (1 -20) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The three (3) parallel running Independent claims (1, 11, 20) on record, are drawn to a medical device and methodology, comprising a processing module and a suitable imager capable of detecting areas of interest of the region either not or not easily discernible to the human eye, using direct radiation sensitivity to at least one of wavelength, light level, and/or a predefined contrast, wherein the non-visible scene may be overlaid visibly back onto the imaged region with visible light, to highlight the areas of interest detected from the acquired images. The invention is specifically able to generate, collect and process radiation data, in a modulated wavelength range of approximately 785 nm, able to distinguish between the radiation from the autofluorescence of the thyroid tissue and the autofluorescence of the parathyroid tissues, in the neck portion of the patient, facilitating better constrains for medical treatments and/or procedures. 



5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

                  Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

6.1. Patent documentation

US 7,778,695 B2	Black; et al.			 A61B5/0071; A61B5/417; A61K49/0041; 
US 9,687,190 B2	Mahadevan-Jansen; et al.	 A61B5/0071; A61B5/4227; A61B5/415; 
US 10,258,275 B2	Mahadevan-Jansen; et al.	 A61B5/0075; A61B5/418; A61B5/0071; 
US 10,579,891 B2	Abbas; et al.			 A61B5/7445; G06K9/2036; A61B5/0064; 

6.2. Non-Patent documentation:

_ Raman Spectroscope Study of Different Tissues, Spectroscopy Spectral Analysis, Gang et al. 2005.
_ Fluorescence-guided minimally invasive parathyroidectomy; Prosst; et al. -2006.
_ Cell and tissue autofluorescence research and diagnostic appls"; Monici et al. -2005.
_ Diagnosis and Prognosis of Tissue Pathologies; Microspectroscopy; Manfait et al. -2000.
_ Library USPTO NPL query; 2022
_ NPL Google Search; 2022.


        CONCLUSIONS

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.